Title: From John Quincy Adams to Ward Nicholas Boylston, 13 October 1824
From: Adams, John Quincy
To: Boylston, Ward Nicholas


				
					My dear Sir.
					Washington 13. Octr. 1824
				
				In fulfilment of my promise on parting from you, I have the pleasure to inform you of our safe arrival here; my own health being good; and that of Mrs. Adams, I hope, improved by her excursion. Elizabeth Adams stopped, and remains for some days at Baltimore.I overtook General La Fayette at Philadelphia, and spent four days there, much in company with him. I met him again at Frenchtown, and accompanied him to Baltimore, where I witnessed his reception—The next day I returned to this City, and he was yesterday received here—The enthusiasm with which he has been welcomed, continues unabated.Mrs. Adams joins me in requesting you to present our kind respects to Mrs Boylston; with which I remain, Dear Sir, ever faithfully yours
				
					John Quincy Adams.
				
				
			